DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Non-Final Rejection).  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2, 4-9 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 recites the limitation "the two sets" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 does not introduce any new sets of data. Claim 1, from which it depends, recites “two records” and “the two records,” but it is unclear where the “sets” of data came from. 
Claim 4 recites the limitation "both records" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 does not introduce any new records. Claim 1, from which it depends, recites “two records” and “the two records,” but it is unclear if that is what is meant here by “both records” since the terminology is new and especially since claim 4 describes only unstructured data and claim 1 describes the “two records” as being both unstructured and structured. Claims 5 and 18 are rejected at least based on their dependency from a rejected claim. 
Claim 6 recites the limitation " the selecting further comprising " in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation, “the selecting further comprising,” previously referred to claim 5. Claim 6 was amended to be dependent on claim 1 instead of claim 5, and therefore there is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the two sets " in line 2.  There is insufficient antecedent basis for this limitation in the claim. (See above for claim 2). 
Claims 7 and 9 are rejected as being dependent on a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 6-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by George et al. (“George”), United States Patent Application Publication 2015/0100515. 

As per claim 1, George discloses a computer implemented method for record matching in a database system, the method comprising: 
identifying records representing respective entities, wherein a record of the identified records comprises structured attributes ([0068] wherein records representing entities are identified with structured attributes like from a master data management system, wherein entities are identified that match the seed customer); 
assigning an initial contribution weight to the structured attributes ([0074] wherein the attributes are given weight based on their uniqueness); 
identifying one or more unstructured data objects corresponding to the records ([0071] wherein the unstructured data is referred to as “intermediate organizational customer data” and wherein unstructured data is identified to compare with the attributes of the structured data); 
processing the one or more unstructured data objects to identify unstructured attribute values corresponding to respective records of the identified records ([0073] wherein the identified unstructured data attributes are processed by comparing the unstructured data objects to structured data objects); 
identifying entity relation scores corresponding to the identified records, wherein an entity relation score indicates how often an entity represented by a record occurs alongside a selected entity ([0074] wherein the entity relation score is recognized as the identity resolution value, which is based on the score being based on a match of the attributes of the entities, which is how often an entity represented by a record occurs in the selected entity, i.e. how many attributes of an entity match the other entity); 
responsive to determining a selected structured attribute value matches at least one unstructured attribute value present with respect to each of two records,  increasing the initial contribution weight of a selected structured attribute associated with the selected structured attribute value ([0050]-[0051] wherein the weights are increased by including the similarity with the attributes, to determine a value responsive to the level of match and the uniqueness); and 
comparing two records based, at least in part, on the increased initial contribution weight of the selected structured attribute and a comparison of the entity relation scores and the unstructured attribute values of the two records to determine a similarity level between the two records ([0074]-[0075] wherein a value is determined which is representative of the similarity level of the totality of elements, recognized as the identify resolution level, based on the increased initial contributes, and is compared with a threshold).

As per claim 2, George discloses the method of claim 1, further comprising: 
evaluating one or more occurrence properties corresponding to the identified unstructured attribute values ([0031] wherein the values are evaluated to determine occurrence properties recognized as the uniqueness of the value of the attribute in the prior art), wherein the occurrence property of a specific unstructured attribute value identified in the unstructured object(s) of a specific record is selected from the group consisting of: a frequency of occurrence of the specific unstructured attribute value in the unstructured data objects of the specific record, and an indication of other identified Page 2 of 8Docket No. P201911362US01 Application No. 17/215,071unstructured attribute values for that specific record which are collocated with the specific unstructured attribute value in the unstructured data objects (Examiner Notes the use of a Markush Group, requiring one of the alternatives, and [0031] wherein the uniqueness is determined for the value of the specific attribute of that specific record when assigning a weight), wherein comparing the two sets of unstructured attribute values comprises comparing the evaluated occurrence properties of the unstructured attribute values of one set of the two sets with the evaluated occurrence properties of the unstructured attribute values of the other set of the two sets ([0074] wherein the occurrence properties of the unstructured attributes are evaluated using the weight reflecting the uniqueness i.e. frequency).  

As per claim 3, George discloses the method of claim 1, further comprising grouping the unstructured attribute values into groups based on their category, wherein the comparison between the two sets is performed by comparing groups of the same category ([0049]-[0051] wherein the unstructured attribute values are grouped according to probable attribute by the identity resolution module, which are used in the comparison by comparing the groups of the same attribute).  

As per claim 6, George discloses the method of claim 1, wherein the unstructured attribute value is a portion of a full value of the unstructured attribute ([0071] wherein the unstructured data is standardized, which turns full value of the unstructured data into a portion of the full value, see [0044] wherein only enough information to identify the author are used), the selecting further comprising executing an aggregation algorithm for aggregating values of the selected unstructured attribute values thatPage 3 of 8Docket No. P201911362US01Application No. 17/215,071 form a full value of the respective unstructured attribute, resulting in zero or more aggregated values ([0077] wherein the aggregation algorithm aggregates values of the selected unstructured data values recognized as the refined organizational customer data (see [0076]) with the structured data related to the entity), wherein the comparison with the structured attribute values is performed with the processed selected unstructured attribute values ([0075] wherein the comparison uses the standardized data that has been standardized) .

As per claim 7, George discloses the method of claim 6, wherein the aggregating comprises grouping the unstructured attribute values into groups based on their category, wherein the aggregation is performed for values belonging to the same group ([0077] wherein the aggregating creates the refined customer data from the identity resolution described in [0075], wherein the unstructured attribute values are group based on their category in the refined data store, wherein the category is recognized as the customer, wherein the data is unified by the customer).  

As per claim 8, George discloses the method of claim 6, wherein the selected unstructured attribute values are present with a same occurrence frequency in each of the two sets ([0049] wherein corresponding attribute values are compared, indicating that they are in the same frequency in the two sets since they have corresponding values) .  

As per claim 9, George discloses the method of claim 6, wherein comparing the two records comprises: comparing the values of the structured attributes of the two records resulting in an individual matching score per structured attribute of the record ([0075] wherein the two records are compared resulting in a matching score recognized as the “identity resolution score”), combining the individual matching scores using the contribution weights ([0074] wherein the weights are used to determine the score) and comparing the combined score with a predefined threshold ([0075] wherein the score is compared against a threshold to determine if the entities should be unified.) .  

As per claim 10, George discloses the method of claim 1, further comprising merging the two records in a single record wherein the two records represent a same entity ([0052] wherein merging is recognized as the unification of data, wherein both are merged into a single customer record as noted in [0054]).  

As per claim 11, George discloses the method of claim 1, occurring responsive to receiving a respective request for matching the records ([0067] wherein the request to match records is the initiation transfer of seed data of a customer’s profile). 

As per claim 12, George discloses repeating the method for comparing further records of the database until all records of the database are compared ([0069] wherein all of a  source database is compared to the seed data i.e. all records).  

As per claim 13, George discloses the method of claim 1, being performed by a master data management (MDM) system, wherein the compared records are MDM records, wherein the processing of the one or more unstructured data objects is performed by an entity detection module of the master data management system ([0025] wherein the MDM system is described, wherein MDM records are compared, wherein the customer unification system is the entity detection module as shown in [Fig. 1]).  

As per claim 14, George discloses the method of claim 1, wherein the unstructured data objects correspond to documents ([0044] wherein documents are described recognized as papers).  

As per claim 16, George discloses the method of claim 1, further comprising providing to a person associated with the compared records information indicative of the unstructured data objects associated with the two records ([0080] wherein the data objects are provided to a person who can use the data records to influence the entity). 

As per claim 17, George discloses the method of claim 1, occurring responsive to storing the compared records ([0072] wherein the similarity level is determined as a result of the intermediate social customer data being stored). 

As per claim 19, claim 19 is the program product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 20, George discloses a computer system for record matching, wherein a record represents an entity, the record being associated with one or more unstructured data objects, the computer system comprising: 
one or more computer processors ([0038]): 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media ([0038]), the program instructions comprising instructions to perform the method of claim 1. As such, the claim is rejected for the same rationale and reasoning as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.












Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over George in  view of Collard et al. (“Collard”), United States Patent Application Publication No. 2006/0217999.

As per claim 15, George discloses the method of claim 14, but does not disclose wherein the unstructured data  objects correspond to scanned documents. However, Collard teaches wherein the unstructured data objects correspond to scanned documents ([0050] wherein scanned documents are added to the database). 
George discloses documents in the form of papers. Those documents can be print documents and are able to be scanned into the computer according to Collard to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of matching records in a database system in George with the data in the database coming from scanned documents as in Collard in order to analyze data that may not be in digital form. 

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-17, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 5 and 18 would be allowable at least based on their dependency from claim 4. Reasons for allowing claim 4, a portion of which was incorporated into currently amended claim 1,  was included in the office action from 15 June 2022. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168